45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Robert William FORD, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith Milton AUSTIN, a/k/a Keith Milton Greenland,Defendant-Appellant.
Nos. 94-5187, 94-5399.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994.Decided:  January 3, 1995.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CR-93-72-WN)
James K. Bredar, Federal Public Defender, Shirley M. Watts, Supervisory Assistant Federal Defender, Kathryn R. Frey, Assistant Federal Public Defender, Warren Brown, Baltimore, MD, for Appellants.  Lynne A. Battaglia, United States Attorney, Andrew C. White, Assistant United States Attorney, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In these consolidated appeals, Robert W. Ford and Keith Austin appeal their convictions and sentences for violations of 18 U.S.C.A. Sec. 924(c) (West Supp.1994), use of a firearm in relation to a crime of violence, and 18 U.S.C.A. Sec. 2119 (West Supp.1994), carjacking.  Ford and Austin challenge their convictions on the ground that punishing one act of carjacking under both statutes violates the Fifth Amendment prohibition against double jeopardy.  We affirm their convictions and sentences.*


2
Although the elements of using a firearm during and in relation to a crime of violence as prohibited by Sec. 924(c)(1) must necessarily be proven whenever a defendant is successfully prosecuted under Sec. 2119 for carjacking, this court has recently held that punishing the same act of carjacking under both statutes does not violate the prohibition against double jeopardy.  United States v. Johnson, 32 F.3d 82, 86 (4th Cir.1994).  We therefore affirm the district court's denial of Appellants' motion and their convictions and sentences.  We grant Appellee's motion to dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 Ford and Austin pled guilty to both offenses, but reserved the right to move to dismiss the firearms charge on the grounds of double jeopardy.  The district court denied that motion, United States v. Ford, 844 F.Supp. 1092 (D. Md.1994), and this appeal followed